DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the response filed on 7/22/2022 and is a response to said response.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-4, 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels.
	The limitation of “receiving, via the interface system, user input for initiation of an instance of a wagering game, the wagering game comprising a slot game; determining a game outcome and corresponding display symbols for the instance of the wagering game, wherein determining the game outcome involves: determining whether a game outcome presentation will involve displaying a prize-on frame in one or more predetermined display symbol locations; and determining a game outcome award; controlling the display system to display the game outcome”, is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations of “receiving, via the interface system, user input for initiation of an instance of a wagering game” is viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity” and the limitations of “determining a game outcome and corresponding display symbols for the instance of the wagering game, wherein determining the game outcome involves: determining whether a game outcome presentation will involve displaying a prize-on frame in one or more predetermined display symbol locations; and determining a game outcome award” are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels on a computer. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming device, a display system, an interface system, and a control system for a slot game in which the game outcome presentation involves displaying a prize-on frame in one or more predetermined display symbol locations, such as locations of one or more particular slot reels are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-4, 6-20 are not patent eligible.
	Claim 2-4, 6-20 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	
Response to Arguments

Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Applicant states:
“In response, Applicant respectfully asserts that: 1. The Examiner fails to provide a proper analysis (e.g., failing to evaluate claim 1 as a whole) to reach the conclusion under Step 2A, analysis when issuing the $101 rejection.
	a. When rejecting claim 1, the Office Action fails to take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. According to M.P.E.P. §2106.04(d)(ID, “the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.” Moreover, according to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Guidance’), “in revised Step 2A examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application.” (2019 Guidance at page 19.)”
	The Examiner disagrees and believes the claimed invention is directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”. In this case, the limitations as a whole are interpreted not as limitations that direct the abstract idea towards a practical application, but merely extra-solution activities for applying the abstract idea. 
	
“b. For claims 2-4 and 6-20, the Office Action does not address the specific limitations of each and every dependent claim, nor evaluate each dependent claim as a whole. Instead, the Office issued an omnibus rejection of all 18 dependent claims. According to M.P.E.P. §2106.04(d)(II), third paragraph, “Examiners should examine each claim for eligibility separately, based on the particular elements recited therein. Claims should not be judged to automatically stand or fall with similar claims in an application. For instance, one claim may be ineligible because it is directed to a judicial exception without amounting to significantly more, but another claim dependent on the first may be eligible because it recites additional elements that do amount to significantly more, or that integrate the exception into a practical application.”
	The Examiner disagrees and had addressed the argument above.


“2. The device recited in claims 1 and 3 has potential technical advantages such as
a. increasing the number of possible game outcomes that can be presented using the same number of display symbol locations which will increase the efficiency of the display space use.
b. optimizing the main screen user interface by providing the award credit value on the prize-on frame, which alleviates the player from having to, e.g., look up the award value in a pay table displayed off the main screen, etc. as recited in claim 3. This could be particularly valuable in, for example, mobile applications, where without using the techniques claimed herein, given the limited space of the mobile device display, the player would likely need to navigate away from the game play screen to open the pay table screen to look up for the award credit value which would be very inconvenient and unfriendly to the player.”
	The Examiner disagrees and does not believe that a technical improvement in wagering technology is being improved upon but merely a design choice to present extra data to a user. The Examiner believes that it is well-known, conventional, and routine in wagering games technology that a plurality of information can be presented via a display, one of which is information that would not require a player to look away from a screen for being presented data related to table look-up for credit awards. For example, paragraph 117 of Graves et al., US 20120270631 discloses that “It should be noted that everything necessary to display the spinning reel game results on the display 244 is well known to those skilled in the art of gaming machine design”. In this case, since the instant application is directed towards spinning reel game in which spinning reel game results are to be presented, aspect associated with the prize-on frame is interpreted as would be well known to those skilled in the art of gaming machine design.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graves et al., US 20110250945, Gaming apparatus.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715